Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 15 December 2021. Claims 1, 5, 6, 12, and 13 have been amended. Claims 1-13 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 15 December 2021 have been fully considered and they are considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
4. Applicant's arguments filed 15 December 2021 have been fully considered and they are considered persuasive.
	The rejection has been removed.

35 U.S.C. 101
5. Applicant's arguments filed 15 December 2021 have been fully considered and they are not considered persuasive.

	The applicant argues “Respectfully, the Office erred in failing to consider Figures 1 to 4 of the Specification and the related disclosure demonstrating embodiments of a work procedure conversion system that go far beyond discrete "mental processes." The screen shots in Figs. 5 to 106 confirm this and the claims must be considered in light of this disclosure. Further, claim 1 clearly recites "processor-executable software," which is self-evidently a physical, concrete object and not an abstract mental process.”

	The examiner respectfully disagrees. The applicant argues the claims do not demonstrate a mental process and are therefore not an abstract idea. The figures described by the applicant describe actions such as those in Figure 1 where an email is sent to a supervisor after a user finishes a workflow. Therefore, this demonstrates a process of evaluation, observation, and judgement where the user accomplishes a task and then the supervisor gets an email to consider the work is done as described in the figure and further described in the specifications 0015. This is determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process. Therefore, the rejection is maintained.

	The applicant argues “As applied to claim 1 here, none of these three sub-groupings is applicable because claim 1 is not directed to economic principles, not directed to commercial or legal interactions, and not directed to managing personal behavior and relations or interactions between people. Claim 1 is simply not directed to a method of organizing human activity.”

	The examiner respectfully disagrees. The applicant argues the claims do not demonstrate a method of organizing activity and are therefore not an abstract idea. However, claim 1 describes the conversion of work procedures into a human readable form with a display which demonstrates a commercial interaction of presenting a display of work procedures to a potential user/worker in a human readable form so that the user/worker can accomplish a work task.  This is determined by the 

	The applicant argues “…claim 1 is directed to a very practical application - work procedure formats are converted automatically to be displayed in a human readable format based on characteristics in the original work procedures that are used to identify and display certain work procedure items. The nature of this subject matter has been found patent eligible by the Federal Circuit. DDR Holdings, LLC v. Hotels.”

	The examiner respectfully disagrees. The applicant argues the claims demonstrate practical application according to DDR Holdings, LLC v. Hotels. However, despite the applicant asserting that this case demonstrates the current claims show an improvement, there is not direct relationship demonstrated to the claims to this case. The application describes work procedure formats are converted automatically to be displayed in a human readable format based on characteristics in the original work procedures that are used to identify as stated by the applicant above which is not related to a system useful in an outsource provider serving webpages offering commercial opportunities. Therefore, this case does not demonstrate practical application. Furthermore, these cases do not follow the 2019 PEG guidelines since DDR case patent number 7,818,399 was issued in 2010. Each of these issue dates are long before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained. 

	The applicant argues “the pre-conversion work procedure data be in a human readable format, that the display of the identified work procedure items in the converted format also be displayed in a human readable form, and that the work procedure items be identified based on characteristics of the pre-conversion format. These limitations are significant. Preemption is simply not an issue.”

The examiner respectfully disagrees. The applicant argues the claims do not demonstrate preemption. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”.  

	The applicant argues “Applicant respectfully disagrees. Paragraph [0006] is a single paragraph in the Summary section. It was not intended to provide all of the detail…the claims as amended provide a very definite inventive concept…In short, the claims provide automated conversion between formats displayed with identified work procedure items in a human readable form based on characteristics of the pre-conversion format. It was improper for the Office to analyze the discrete elements of the claims without considering the claims as a whole, see BASCOM Glob. Internet, 827 F.3d at 1350, and without further considering the specification, see Enfish, LLC, 822 F.3d at 1335.”

	The examiner respectfully disagrees. The applicant argues the claims demonstrate an inventive concept according to BASCOM and Enfish and paragraph 0006 does not provide details justifying otherwise. Paragraph 0006 was just to demonstrate the generic computer components that are used with what is not considered an inventive concept. This is because despite the applicant asserting that these cases demonstrate the current claims show an inventive concept, there is not direct 
	
35 U.S.C. 102
6. Applicant's arguments filed 15 December 2021 have been fully considered and they are considered persuasive.
	The rejection has been removed.

35 U.S.C. 103
7. Applicant's arguments filed 15 December 2021 have been fully considered and they are not considered persuasive.

The applicant argues “…claim 1 has now been amended to recite that the "pre-conversion work procedure data" is "in a pre-conversion human readable format" and that "the identified work procedure items" are displayed "in the converted format in a human readable form." Thus, claim 1 is directed to human readable subject matter both in the pre-conversion and in the converted format. Further, the converted format is displayed in a human readable form…Grigorovitch does not provide the missing elements noted”


The applicant argues “The data types in Hayward are not provided at a level where lay humans can freely read both the original, Cobol structured data, and the new data type into which the data is provided to the more contemporary, e.g. Oracle, computer system or database. Id…. In sharp contrast, the .docx and XML file formats mentioned in Grigorovitch are for human comprehension and communication. The .docx and XML file formats are thus written at a much higher level than the machine language and machine environment in Hayward.” 

The examiner respectfully disagrees. The applicant argues it would not have been logical to combine the references Hayward and Grigorovitch. However, Hayward teaches a data conversion system, for applying source data a data target in a computing environment for extracting source data and a conversion module for performing a data conversion process and Grigorovitch teaches content curation including conversion and merge services can be used to provide the content blocks in a suitable format for various clients. Therefore, both references teach formatting of data and conversion so it would be logical to combine them. Using these references any programmer could use the ideas and different programming languages to accomplish the tasks described. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-13 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, 
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are generally configured for a work procedure conversion system, the work procedure conversion system that when executed is configured to: receive pre-conversion work procedure data in a pre-conversion human readable format (Receiving and Analyzing Information, evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); identify work procedure items in the pre-conversion work procedure data based on characteristics of the pre-conversion format (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); and generate converted work procedure data in a converted format, wherein the converted work procedure data represents the identified work procedure items in the converted format (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) and display the identified work procedure items in the converted format in a human readable form (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for Organizing Human Activity but for the recitation of generic computer components. That is, other than processor-
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than processor-executable software and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving data for conversion is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:


Which shows the steps with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements nor the receiving step recited above, are anything other than generic , and the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 13 also contain the identified abstract ideas above, with no additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-12 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-13 are ineligible.

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20050251812 to Hayward (hereinafter referred to as “Hayward”) in view of US publication number 20140215303 to Grigorovitch (hereinafter referred to as “Grigorovitch”).

(A) As per claim 1, Hayward teaches a work procedure conversion system, the work procedure conversion system that when executed is configured to: receive pre-conversion work procedure data in a pre-conversion format; (Hayward: [0061 has a work procedure system which 0052 works in a procedural manner that 0017 receives data in a 0064 pre-conversion format])
identify work procedure items in the pre-conversion work procedure data based on characteristics of the pre-conversion format; (Hayward: [0086 identification of procedure conversion items 0061 of a work procedure system 0064 with characteristics of a pre-conversion format])
generate converted work procedure data in a converted format, wherein the converted work procedure data represents the identified work procedure items in the converted format; (Hayward: 
the identified work procedure items (Hayward: [0086 identification of procedure items])
Although Hayward teaches the use of a work procedure conversion system taught above, it does not explicitly teach displaying converted formats in human readable form.
Grigorovitch teaches:
The displaying of converted formats in human readable form (Grigorovitch: [0006, 0053, 0221, See displaying of converted formats to human readable form])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the work procedure conversion system of Hayward with the displaying converted formats in human readable form of Grigorovitch as they are analogous art along with the current invention which solve problems related to procedures for converting various items in a system, and the combination would lead to a conversion procedure to various file format provided as taught in [0041] of Grigorovitch.
Hayward 0052 describes computer components and 0160 software for this and all other claims.

(B) As per claim 2, Hayward teaches the pre-conversion work procedure data in Claim 1 above. Hayward teaches the data comprises a multi-level list (Hayward: ([0145] for the pre-conversion conversion data system described

(C) As per claim 3, Hayward teaches a work procedure conversion system, with pre-conversion formatting as in Claim 1 above.
Hayward does not explicitly teach the docx file which are taught by Grigorovitch.
Grigorovitch teaches
The application of the docx file (Grigorovitch: [0119 has the application the docx file])


(D) As per claim 4, Hayward teaches a work procedure conversion system, with pre-conversion formatting as in Claim 1 above. 
Hayward does not explicitly teach the XML file which are taught by Grigorovitch.
Grigorovitch teaches
The application of the XML file (Grigorovitch: [0087 has the application the XML file])
The combination of references above teaches the work procedure conversion system of with specific formats as in Claim 3 above, and the conversion to XML is taught in preceding limitation for the same reasons/rationale.

(E) As per claim 5, Hayward teaches A work procedure conversion system, and wherein the is configured to identify in the work procedure items based on a characteristic of the pre-conversion format as in claim 1; Hayward teaches there are steps for the conversion. (Hayward: [0018 there are steps for the conversion])
and wherein the converted work procedure data represents in the work procedure items in the converted format as in claim 1. Hayward teaches there are steps for the conversion. (Hayward: [0018 there are steps for the conversion])



(G) As per claim 7, Hayward teaches a work procedure conversion system with the pre-conversion work procedure data as in Claim 1 above. Hayward teaches having a parser is used to parse the data (Hayward:0023 a parser is used to parse the data)

(H) As per claim 8, Hayward teaches a work procedure conversion system with the pre-conversion work procedure data as in Claim 1 above. Hayward teaches a filter to remove data (Hayward: 0155 a filter to remove data])

(I) As per claim 9, Hayward teaches a work procedure conversion system with work procedures as in Claim 1 above. Hayward teaches a builder that is configured to build an ordered and organized hierarchical tree from work procedure items. (Hayward: 0093 a builder that is configured to build an ordered and organized hierarchical tree from 0087 work procedure items])

(J) As per claim 10, Hayward teaches a work procedure conversion system with a parser for pre-conversion data and builder for an ordered and organized hierarchical tree as in Claims 1, 7 and 9. Hayward teaches a transformed list of values and elements and a specific numbered list of objects or elements (Hayward: 0115 to a transformed list of values and elements and 0086 a specific numbered list of objects or elements])



(L) As per claim 12, Hayward teaches a work procedure conversion system, with work procedure items comprise a plurality of steps and wherein the plurality of steps in Claims 1 and 5 above. Hayward further teaches having data input into fields (Hayward: 0088 can include data input into fields])

(M) As per claim 13, Hayward teaches a work procedure conversion system, with work procedure documents with business-specific formatting characteristics of the of the work procedure documents as in claims 1 and 11;
3 Hayward teaches steps in with work procedure documents and business specific formatting as in Claims 1, 5, and 11 above;
Hayward teaches generating a plurality of step models from the identified steps; Hayward teaches the steps of the model represent steps in the process (Hayward: [0083 where the steps of the model represent steps in the process for the work])
Hayward teaches a system for an ordered and organized hierarchical tree with work procedure documents as in Claims 1, 9, and 11 above. Hayward teaches the steps of the model represent steps in the process (Hayward: [0083 where the steps of the model represent steps in the process for the work])
and the model tree as in claim 9. Hayward teaches the steps of the model represent steps in the process (Hayward: [0083 where the steps of the model represent steps in the process for the work])
Grigorovitch teaches:
The displaying in human readable form (Grigorovitch: [0006, 0221, See displaying of converted formats to human readable form])
.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020049603 A1
Mehra, Gaurav et al.
Method and apparatus for a business applications server
US 20020049749 A1
Helgeson, Chris et al.
Method and apparatus for a business applications server management system platform
US 20020049788 A1
Lipkin, Daniel S. et al.
Method and apparatus for a web content platform
US 20020073236 A1
Helgeson, Christopher S. et al.
Method and apparatus for managing data exchange among systems in a network
US 20020138582 A1
Chandra, Mala et al.
Methods and apparatus providing electronic messages that are linked and aggregated
US 20040015408 A1
Rauen, Philip Joseph IV et al.
Corporate content management and delivery system
US 20040015783 A1
Lennon, Alison Joan et al.
Methods for interactively defining transforms and for generating queries by manipulating existing query data
US 20050288920 A1
Green, Edward A. et al.
Multi-user functionality for converting data from a first form to a second form
US 20050289168 A1
Green, Edward A. et al.
Subject matter context search engine


12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	3/21/2022

/ROBERT D RINES/               Primary Examiner, Art Unit 3683